The finding of the City Court shows that the goods replevied, which consisted of wearing apparel and jewelry, once belonged to Mrs. Medford, the plaintiff's intestate, and constituted substantially all her property, but that three years before her death she gave them to the defendant. At that time Mrs. Medford was sick and about to go to a hospital *Page 42 
for treatment. While there, by her direction the goods were delivered to the defendant, who left them in the house of a third party. A few months later Mrs. Medford engaged lodgings in the same house, and remained there till her death, except for a visit to relatives in New York when she took most of the goods with her, they having been stored in the room which she was occupying.
The evidence certified up, on exceptions to the finding, contains nothing calling for a correction of it.
An executed gift is not necessarily revoked because the thing given subsequently comes back into the possession of the donor, whether with or without the consent of the donee.
Nor was the gift in question affected by the death of the donor, three years afterwards, leaving no property. Voluntary conveyances are good except as against existing creditors, or those who represent their claims. Freeman v. Burnham,36 Conn. 469, 473.
   There is no error.
In this opinion the other judges concurred.